PER CURIAM
Defendant, The New Portland Meadows, Inc., (NPM) appeals from a judgment determining that paragraph five of an agreement between plaintiffs and NPM governs NPM’s obligations with respect to income received from allowing facilities at Portland Meadows to be used as an offtrack betting site during NPM’s off-season. After the trial court entered judgment and before oral argument of this appeal, the Supreme Court issued its opinion in an earlier appeal between the parties raising related issues. Anderson v. Jensen Racing, Inc., 324 Or 570, 931 P2d 763 (1997). Based on the Supreme Court’s intervening analysis in Anderson, and particularly its determination that makes it clear that paragraph five “refers to the annual racing season during which the operator is licensed,”1 324 Or at 576, we conclude that the trial court erred in determining that paragraph five governs the circumstances presented here. A further writing would benefit neither bench nor bar.
Reversed and remanded.

 The Supreme Court’s discussion makes it clear that “the operator” for purposes of paragraph five is NPM. Anderson, 324 Or at 576-77.